DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Independent claim 14 recites a foldable first hinged driver side roof panel and foldable second hinged passenger roof panel wherein the:

seam located between said driver side roof panel and said rear roof panel and said seam located between said passenger side roof panel and said rear roof panel form a single seam that is a curved seam.
	
The closest art of record teaching the claimed invention was the combination of  Zachnegger in view Le Van et al.  The combination of Zachnegger and Le Van teaches having two independent driver and passenger roof panels that each independently folded back onto a rear roof panel of a vehicle.  Neither Zachnegger nor Le Van et al teach a single rear seam for two independent panels that is curved.  Le Van teaches a first hinged driver panel and a second hinged second panels wherein first driver  panel forms a first seam  with the rear panel and the second passenger panel forms a second seam with the rear panel.  In Le Van the first seam and second seam are separated by a central strut 44.  The central strut 44 includes detailed structure for providing complete independent panel sealing for each of the two panels and a compartment 60 for storage located therein.  Le Van purposely teaches having a central strut between the movable driver panel and movable passenger panel, to modify Zachnegger and Le 
In summary ,neither Le Van and Zachnegger, nor any other art of record  in combination or standing alone, fail to render claim 14 obvious under 35 USC 103.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612